DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-2, 4-9, 11-16, and 18-21 are allowed in this Office action.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this instant Examiner’s amendment was given in a telephonic communication (see attached Interview Summary) from Applicant’s representative Mr. John Griffiths on May 30, 2021.
The claims are amended as presented below and will replace all previous versions of claims:
Claim 1. (Currently Amended) A method for identifying alternative names of entities, by a processor, comprising: 
receiving a query associated with a name of an entity and a corpus, wherein the entity is an individual; 

analyzing the references to the name of the entity within the corpus to obtain at least one first alternative name of the entity within the corpus; 
subsequent to obtaining the at least one first alternative name of the entity, 
automatically generating a second query obtained at least one first alternative name of the entity[[,]]; 
searching, using the generated second query, to identify obtained at least one first alternative name of the entity within the corpus; 
analyzing the references to the obtained at least one first alternative name of the entity within the corpus to obtain at least one second alternative name of the entity within the corpus; 
subsequent to obtaining the at least one second alternative name of the entity, automatically generating a third query obtained first alternative name of the entity, and the obtained second alternative name of the entity;
searching, using the generated third query, the corpus to identify and analyze whether additional references exist in the corpus obtain any additional alternative names of the entity within the corpus; and
responsive to determining that the additional references do not exist within the corpus, providing at least one of the obtained at least one first or second alternative name of the entity as search result of the received query.  
Claim 2. (Currently Amended) The method of claim 1, further comprising generating a list that includes the obtained at least one first alternative name of the entity, the obtained at least one second alternative name of the entity, or a combination thereof.  
Claim 3. (Canceled) 
Claim 4. (Currently Amended) The method of claim 1, wherein the analyzing steps are performed utilizing a natural language processing technique.  
Claim 5. (Currently Amended) The method of claim 1, wherein obtained at least one first alternative name of the entity and the obtained at least one second alternative name of the entity are aliases of the individual.  
Claim 6. (Original) The method of claim 1, wherein the corpus includes a plurality of documents.  
Claim 7. (Currently Amended) The method of claim 6, further comprising generating a list of those of the plurality of documents that include at least one reference to at least one of the name of the entity, the obtained at least one first alternative name of the entity, and the obtained at least one second alternative name of the entity.  



Claim 8. (Currently Amended) A system for identifying alternative names of entities comprising: 
a processor executing instructions stored in a memory device, wherein the processor: 
, wherein the entity is an individual; 
identifies references to the name of the entity within the corpus; 
analyzes the references to the name of the entity within the corpus to obtain at least one first alternative name of the entity within the corpus; 
subsequent to obtaining the at least one first alternative name of the entity, automatically generates a second query obtained at least one first alternative name of the entity[[,]]; 
searches, using the second generated query, the corpus to identify obtained at least one first alternative name of the entity within the corpus; 
analyzes the references to the obtained at least one first alternative name of the entity within the corpus to obtain at least one second alternative name of the entity within the corpus; 
subsequent to obtaining the at least one second alternative name of the entity, automatically generates a third query obtained first alternative name of the entity, and the obtained second alternative name of the entity;
searches, using the generated third query, the corpus to identify and analyze whether additional references exist in the corpus obtain any additional alternative names of the entity within the corpus; and
provides, responsive to determining that the additional references do not exist within the corpus, at least one of the obtained at least one first or second alternative name of the entity as search result of the received query.  
Claim 9. (Currently Amended) The system of claim 8, wherein the processor further generates a list that includes the obtained at least one first alternative name of the entity, the obtained at least one second alternative name of the entity, or a combination thereof.  
Claim 10. (Canceled)
Claim 11. (Currently Amended) The system of claim 8, wherein the analyzing steps are performed utilizing a natural language processing technique.  
Claim 12. (Currently Amended) The system of claim 8, wherein obtained at least one first alternative name of the entity and the obtained at least one second alternative name of the entity are aliases of the individual.  
Claim 13. (Original) The system of claim 8, wherein the corpus includes a plurality of documents.  
Claim 14. (Currently Amended) The system of claim 13, wherein the processor further generates a list of those of the plurality of documents that include at least one reference to at least one of the name of the entity, the obtained at least one first alternative name of the entity, and the obtained at least one second alternative name of the entity.  
Claim 15. (Currently Amended) A computer program product for identifying alternative names of entities, by a processor, the computer program product embodied on a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: 
an executable portion that receives a query associated with a name of an entity and a corpus, wherein the entity is an individual; 
an executable portion that identifies references to the name of the entity within the corpus; 
an executable portion that analyzes the references to the name of the entity within the corpus to obtain at least one first alternative name of the entity within the corpus; 
an executable portion that, subsequent to obtaining the at least one first alternative name of the entity, automatically generates a second query obtained at least one first alternative name of the entity[[,]]; 
an executable portion that searches, using the second generated query, the corpus to identify obtained at least one first alternative name of the entity within the corpus; 
an executable portion that analyzes the references to the obtained at least one first alternative name of the entity within the corpus to obtain at least one second alternative name of the entity within the corpus; 
an executable portion that, subsequent to obtaining the at least one second alternative name of the entity, automatically generates a third query obtained first alternative name of the entity, and the obtained second alternative name of the entity;
an executable portion that searches, using the generated third query, the corpus to identify and analyze whether additional references exist in the corpus obtain any additional alternative names of the entity within the corpus; and
an executable portion that, responsive to determining that the additional references do not exist within the corpus, provides at least one of the obtained at least one first or second alternative name of the entity as search result of the received query.  
Claim 16. (Currently Amended) The computer program product of claim 15, wherein the computer-readable program code portions further include an executable portion that generates a list that includes the obtained at least one first alternative name of the entity, the obtained at least one second alternative name of the entity, or a combination thereof.  
Claim 17. (Canceled)
Claim 18. (Currently Amended) The computer program product of claim 15, wherein the analyzing steps are performed utilizing a natural language processing technique.  
Claim 19. (Currently Amended) The computer program product of claim 15, wherein obtained at least one first obtained at least one second alternative name of the entity are aliases of the individual.  
Claim 20. (Original) The computer program product of claim 15, wherein the corpus includes a plurality of documents.  
Claim 21. (Currently Amended) The computer program product of claim 20, wherein the computer-readable program code portions further include an executable portion that generates a list of those of the plurality of documents that include at least one reference to at least one of the name of the entity, the obtained at least one first alternative name of the entity, and the obtained at least one second alternative name of the entity.

Summary of Related Prior Arts
The prior arts on record are summarized as follows:
i)	Lawrence et al. (Pub. No. US 2005/0044037) teaches conducting and/or facilitating an identification, assessment, and/or analysis of the risk relevancy of information received from information source devices. A risk server may perform key word searches and analyses of received information to identify information that is relevant to risk (where the relevance is defined by an operator or administrator of the system). The analysis of information is performed in an automated fashion by performing automated key word searches and predicate analyses on data packets and information obtained from information source devices. Information analyzed by the risk server may be checked to determine whether it is redundant or cumulative with information previously analyzed and collected by the risk server. 
Mutz et al. (Pat. No. US 8,886,750) teaches managing request routing functionality corresponding to resource requests for one or more resources associated with a content provider. A service provider may assign an alias resource records that point to another alias resource record or to an IP address. A DNS server of the service provider may receive a request to resolve a DNS query for a domain for which the DNS server is authoritative. The DNS sever determine that the DNS query corresponds to an alias record and may resolve the DNS query according to the data of the alias record.
iii)	Basovnik et al. (Pub. No. US 2015/0379133) teaches receiving data that includes an association between a nickname and a primary name, determining whether the association meets a nickname association threshold, and generating at least one expanded index entry that associates the nickname with the primary name when the association meets the nickname association threshold. The data may include a log entry indicating that a search for the nickname that returned the primary name as a result was followed by a user selection of the primary name, and the method may further include incrementing a counter value associated with the nickname and the primary name.
iv)	Gafter (Pat. No. US 7,627,569) teaches control access to documents by identifying a user requesting a document, retrieving a membership list associated with the user, retrieving an access control list (ACL) associated with the document, and intersecting the user's membership list and the document's ACL to determine if the user has privileges to access to the document. Documents in a search result are filtered to return those documents (or a list of those documents) that are accessible to a user. 
Clark et al. (Pub. No. US 2015/0039579) teaches an operation to obfuscate search queries via broadened subqueries and recombining, by referencing an ontology to identify a set of generalized terms corresponding to at least one term of a received query, generating a plurality of subqueries based on the received query and the set of generalized terms, executing each of the plurality of subqueries to retrieve a result set for each respective subquery, and filtering the result sets using the received query to produce a result set responsive to the received query.
vi)	Biesenbach et al. (Pub. No. US 2008/0215562) teaches name matching using regularized name forms. A regularization rule engine uses culture-specific regularization rules to iteratively convert candidate names and query names to a canonical form, which are regularized candidate names and regularized query names, respectively. The regularization rules are context-sensitive or context-free rules that pertain to a name's originating culture. Subsequently, a name search engine compares the regularized query name with the regularized candidate names and identifies the regularized candidate names that meet a particular regularization matching threshold. In turn, name search engine selects the candidate names that correspond to the identified regularized candidate names and provides the selected candidate names to a user.




Reasons for Allowance
The following is an examiner's statement of reasons for allowance of Claims 1-2, 4-9, 11-16, and 18-21:
In interpreting the claims discussed in the interview dated 25 May 2021, and the available prior art, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, 8, and 15.
Other dependent claims are also allowed based on their dependencies on claims 1, 8, and 15.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


          /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                    June 30, 2021